DETAILED ACTION
This Office Action is in response to RCE and Amendment filed on June 23rd, 2021 and Interview conducted on July 14th, 2021.
Claims 1 – 3, 5 – 21 are remaining for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23rd, 2021 has been entered.

 Response to Arguments
Applicant’s argument with respect to rejection of claim 1 – 3, 5 – 21 have been considered but are deemed moot in view of the new ground of rejection necessitated by Applicant’s amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1, line 2 – 3, “a communication module configured to wirelessly communicate with remote sensing devices”
Claim 2, line 1 – 2, “the communication module is a dedicated short- range communication (DSRC) module”
Claim 3, line 1 – 2, “the communication module is configured to collect the sensing data via vehicle-to-vehicle (V2V) communication or vehicle-to- infrastructure (V2I) communication”
Claim 13, line 1 – 2, “an autonomy unit configured for park- assist, and wherein the activation event includes a park-assist event”



The “communication module” and the “autonomy unit” are described as hardware with circuitry. (Specification, [Par. 0069], “the term “module” and “unit” refer to hardware with circuitry to provide communication, control and/or monitoring capabilities”).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 14 – 15, 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez-Mendoza et al. (Publication No. US 20190084477 A1; hereafter Gomez-Mendoza) in view of Li, Dianmeng (Publication No. US 20200234676 A1; hereafter Li).

Regarding to claim 1, Gomez-Mendoza teaches a vehicle comprising: 
	a communication module configured to wirelessly communicate with remote sensing devices, wherein at least one of the remote sensing devices is external to the vehicle, and the at least one of the remote sensing devices and the vehicle are separate, 
([Par. 0057], “the vehicle 10 is in communication with other vehicles or devices via a shared network (not shown). The shared network may include any type of network that allows sending and receiving communication signals, such as a wireless telecommunication network, a cellular telephone network, a time division multiple access (TDMA) network, a code division multiple access (CDMA) network, Global system for mobile communications (GSM), third generation (3G) network, fourth generation (4G) network, a satellite communications network, and other communication networks. The shared network may include one or more of a Wide Area Network (WAN), a Local Area Network (LAN), and a Personal Area Network (PAN)…. The term ‘cloud’ services generally refers to a service performed not locally on the vehicle, but rather delivered from one or more remote devices accessible via one or more networks”

[Par. 0058], “The vehicle 10, i.e., the processor 402 is configured to receive data from one or more vehicles via the network and analyze the received data. In some examples, the received data includes information associated with the current tow vehicle 10”

Where this is interpreted as the target vehicle is in communication with nearby vehicles via a network, and the target vehicle can receive sensor data collected from other vehicles via the network)
	a display configured to present a vehicle rendering of the vehicle; ([Par. 0059], “At block 616, the method 600 includes transmitting, from the processing hardware 402 to a display 414 in communication with the processing hardware 402, instructions to display the overhead image 415”) and 
	a controller configured to: 
		in response to detecting an activation event ([Par. 0052], “When the tow vehicle 10 having the attached trailer 80 is reversed, i.e., driven backward, rotating a steering wheel of the vehicle 10 clockwise or counterclockwise causes the attached trailer 80 to be directed in the opposite direction” wherein the “reversed driving” reads on the “activation event”), collect sensing data via the communication module, ([Par. 0058, “In this case, the processor 402 generates the bird's-eye view using the received data, providing a more accurate rendering of the vehicle and trailer. In some examples, the processor 402 receives sensor data 23 from the sensors 20, 22 supported by the vehicle 10 and based on the received sensor data 23 and the data provided from other vehicles by way of V2V communication, the processor 402 provides a better rendering of the bird's-eye-view”)
		determine whether an object is coupled to the vehicle based on the sensing data; ([Par. 0065], “The method 700 includes determining, at the processing hardware 402, a position of the trailer representation 415b based the steering wheel angle 419” wherein the “trailer” reads on the “object”), and 
in response to detecting an object coupled to the vehicle, modify the vehicle rendering to include an object rendering of the object ([Par. 0065], “The method 700 also includes generating, at the processing hardware 402, an updated overhead image 415 including the vehicle representation 415a, the trailer representation 415b, and a projected trailer representation 415bb, the projected trailer representation 415bb indicative of the position of the trailer after executing the steering wheel angle 419”),
the vehicle rendering is modified based at least in part on a color balance and a white balance.

However, Li teaches the vehicle rendering is modified based at least in part on a color balance and a white balance. ([Par. 0089 – 0090], “LCR represents a light contrast ratio, L.sub.ambient represents the ambient brightness value of the unit area in the background image, L.sub.display represents a display brightness value of the display position corresponding to the unit area in the on-vehicle image, a daytime value of the LCR is [1.15, 1.5], and a nighttime value of the LCR is [1, 4] … After determining the value of the LCR, an appropriate display brightness value of the on-vehicle image may be calculated according to the acquired ambient brightness value L.sub.ambient”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Gomez-Mendoza to incorporate the teaching of Li. The modification would have been obvious because by adjusting the display based on color balance and white balance, it provides a “clearly display the on-vehicle image in the imaging area in a bright or dark environment, which greatly improves the driver's driving experience” (Li, [Par. 0091]).

Regarding to claim 3, the combination of Gomez-Mendoza and Li teaches the system of claim 1.
Gomez-Mendoza further teaches wherein the communication module is configured to collect the sensing data via vehicle-to-vehicle (V2V) communication or vehicle-to- infrastructure (V2I) communication. ([Par. 0009], “include receiving, at the processing hardware, vehicle sensor data from one or more vehicle in communication with the processing hardware by way of a network. The method also includes generating, at the processing hardware, the overhead image based on the trailer width, the trailer length, the separation distance, the vehicle length, the vehicle width, and the vehicle sensor data. The network may be configured to provide vehicle-to-vehicle communication between the processing hardware and other vehicles”)
	
Regarding to claim 14, the combination of Gomez-Mendoza and Li teaches the system of claim 1.
Gomez-Mendoza further teaches wherein the controller is configured to fuse the sensing data collected from a plurality of remote sensing devices and determine whether an object is coupled to the vehicle based on the fused sensing data. ([Par. 0058], “The vehicle 10, i.e., the processor 402 is configured to receive data from one or more vehicles via the network and analyze the received data. In some examples, the received data includes information associated with the current tow vehicle 10. In this case, the processor 402 generates the bird's-eye view using the received data, providing a more accurate rendering of the vehicle and trailer. In some examples, the processor 402 receives sensor data 23 from the sensors 20, 22 supported by the vehicle 10 and based on the received sensor data 23 and the data provided from other vehicles by way of V2V communication, the processor 402 provides a better rendering of the bird's-eye-view” where this is interpreted as the vehicle fuses received sensor data 23 and data provided from remote sensing devices to provide a more accurate rendering of the vehicle and the trailer).

Regarding to claim 15, the combination of Gomez-Mendoza and Li teaches the system of claim 1.
Li further teaches wherein the controller configured to detect a lighting condition based on the sensing data and modify the vehicle rendering based on the lighting condition. ([Par. 0089 – 0090], “LCR represents a light contrast ratio, L.sub.ambient represents the ambient brightness value of the unit area in the background image, L.sub.display represents a display brightness value of the display position corresponding to the unit area in the on-vehicle image, a daytime value of the LCR is [1.15, 1.5], and a nighttime value of the LCR is [1, 4] … After determining the value of the LCR, an appropriate display brightness value of the on-vehicle image may be calculated according to the acquired ambient brightness value L.sub.ambient”)

Regarding to claim 20, Gomez-Mendoza teaches a method for a vehicle, comprising: 
	detecting, via a processor, an activation event; ([Par. 0052], “When the tow vehicle 10 having the attached trailer 80 is reversed, i.e., driven backward, rotating a steering wheel of the vehicle 10 clockwise or counterclockwise causes the attached trailer 80 to be directed in the opposite direction” wherein the “reversed driving” reads on the “activation event” )
	in response to detecting the activation event, generating a vehicle rendering of the vehicle ([Par. 0053], “the processor 402 generates an animation of the top view of the trailer 80 and vehicle 10 based on the change in the trailer angle α. As such, the driver can view on the display 414 how the trailer 80 moves in response to the steering wheel angle. In some examples, as the driver is changing the steering wheel angle, the trailer angle α and the overhead 412 are updated in real time”) and collecting sensing data from one or more remote sensing devices via a communication module ([Par. 0058], “The vehicle 10, i.e., the processor 402 is configured to receive data from one or more vehicles via the network and analyze the received data. In some examples, the received data includes information associated with the current tow vehicle 10”), wherein at least one of the one or more remote sensing devices is external to the vehicle, and the at least one of the one or more remote sensing devices and the vehicle are separate; ([Par. 0057], “the vehicle 10 is in communication with other vehicles or devices via a shared network (not shown). The shared network may include any type of network that allows sending and receiving communication signals, such as a wireless telecommunication network, a cellular telephone network, a time division multiple access (TDMA) network, a code division multiple access (CDMA) network, Global system for mobile communications (GSM), third generation (3G) network, fourth generation (4G) network, a satellite communications network, and other communication networks. The shared network may include one or more of a Wide Area Network (WAN), a Local Area Network (LAN), and a Personal Area Network (PAN)…. The term ‘cloud’ services generally refers to a service performed not locally on the vehicle, but rather delivered from one or more remote devices accessible via one or more networks” where this is interpreted as the target vehicle is in communication with nearby vehicles via a network, and the target vehicle can receive sensor data collected from other vehicles via the network)

determining, via the processor, whether an object is coupled to the vehicle based on the sensing data; ([Par. 0065], “The method 700 includes determining, at the processing hardware 402, a position of the trailer representation 415b based the steering wheel angle 419” wherein the “trailer” reads on the “object”)46272226.1AMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONPage 5 of 8 Application Number: 16/275,230 

	in response to detecting an object coupled to the vehicle, modifying the vehicle rendering to include an object rendering of the object, ([Par. 0065], “The method 700 also includes generating, at the processing hardware 402, an updated overhead image 415 including the vehicle representation 415a, the trailer representation 415b, and a projected trailer representation 415bb, the projected trailer representation 415bb indicative of the position of the trailer after executing the steering wheel angle 419”)
presenting the vehicle rendering via a display of the vehicle. ([Par. 0059], “At block 616, the method 600 includes transmitting, from the processing hardware 402 to a display 414 in communication with the processing hardware 402, instructions to display the overhead image 415”)  
the vehicle rendering is modified based at least in part on a color balance and a white balance.

However, Li teaches the vehicle rendering is modified based at least in part on a color balance and a white balance. ([Par. 0089 – 0090], “LCR represents a light contrast ratio, L.sub.ambient represents the ambient brightness value of the unit area in the background image, L.sub.display represents a display brightness value of the display position corresponding to the unit area in the on-vehicle image, a daytime value of the LCR is [1.15, 1.5], and a nighttime value of the LCR is [1, 4] … After determining the value of the LCR, an appropriate display brightness value of the on-vehicle image may be calculated according to the acquired ambient brightness value L.sub.ambient”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Gomez-Mendoza to incorporate the teaching of Li. The modification would have been obvious because by adjusting the display based on color balance and white balance, it provides a “clearly display the on-vehicle image in the imaging area in a bright or dark environment, which greatly improves the driver's driving experience” (Li, [Par. 0091]).

Regarding to claim 21, the combination of Gomez-Mendoza and Li teaches the method of claim 1.
Li further teaches wherein the vehicle rendering is further modified based at least in part on at least one of: a direction of light, a color temperature, an intensity hisogram, a color histogram, or a hue. ([Par. 0089 – 0090], “LCR represents a light contrast ratio, L.sub.ambient represents the ambient brightness value of the unit area in the background image, L.sub.display represents a display brightness value of the display position corresponding to the unit area in the on-vehicle image, a daytime value of the LCR is [1.15, 1.5], and a nighttime value of the LCR is [1, 4] … After determining the value of the LCR, an appropriate display brightness value of the on-vehicle image may be calculated according to the acquired ambient brightness value L.sub.ambient”)

Claims 2, 5 – 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gomez-Mendoza and Li in view of Shin et al. (Publication No. US 20180234895 A1; hereafter Shin).

Regarding to claim 2, the combination of Gomez-Mendoza and Li teaches the system of claim 1.

The combination of Gomez-Mendoza and Li teaches the communication module can be a network that allows sending and receiving communication signal as described in claim 1 above but does not explicitly disclose wherein the communication module is a dedicated short- range communication (DSRC) module.  

However, Shin teaches wherein the communication module is a dedicated short- range communication (DSRC) module.  ([Par. 0150], “the first electronic device 1201 may request sensing data (e.g., a video stream) through V2X communication or DSRC” wherein the “first electronic device” reads on the “communication module” built-in the vehicle)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Gomez-Mendoza and Li to incorporate the teaching of Shin. The modification would have been obvious because the DSRC channel is specifically designed for automotive use (Shin, [Par. 0003], “The Institute of Electrical and Electronics Engineers (IEEE) 1609.x developed from dedicated short range communication (DSRC) and the communication standard of wireless access in vehicular environments”). By adopting the DSRC channel, it allows the communication module to be more capable in vehicle to vehicle communication. 

Regarding to claim 5, the combination of Gomez-Mendoza and Li teaches the system of claim 1.
Shin further teaches wherein the sensing data collected via the communication module includes an image captured by a camera. ([Par. 0062], “The first electronic device 200 and/or the second electronic device 201 may obtain sensing data or image information (e.g., a video stream) through the sensing device” wherein “the first electronic device” and the “second electronic device” read on the communication module built-in the first vehicle and second vehicle)
	
Regarding to claim 6, the combination of Gomez-Mendoza and Li teaches the system of claim 1.
Shin further teaches in response to detecting the activation event, the controller is configured to cause the communication module to transmit a request for the sensing data. ([Par. 0154 – 0155], “The first electronic device 1203 may sense the second electronic device 1204 is stopped on the road close to a lane in which the first electronic device 1203 is driving … the first electronic device 1203 may make a request for the video stream to the second electronic device 1204 through V2X communication or DSRC”)

Regarding to claim 16, the combination of Gomez-Mendoza and Li teaches the system of claim 1.
	Shin further teaches wherein communication between the communication module and a remote sensing device includes location data, and wherein the controller is configured to identify a location of the vehicle within the sensing data based on the location data. ([Par. 0084], “the neighboring table may store vehicle data indicating the state of a vehicle such as a location, a speed, a direction, a turn signal, etc. for each electronic device. The neighboring table may store Wi-Fi direct information (WFD Info.) such as a key or an IP address for each electronic device. Each electronic device may have an identification (ID)”)

Claims 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gomez-Mendoza and Li in view of Kanaoka et al. (Publication No. US 20080012940 A1; hereafter Kanaoka).

Regarding to claim 7, the combination of Gomez-Mendoza and Li teaches the system of claim 1.
The combination of Gomez-Mendoza and Li teaches to present at least the bird’s eye view of the vehicle rendering of the vehicle as described in claim 1 above, but does not explicitly disclose the display is configured to present at least one of a bird's-eye and a side view of the vehicle rendering.

However, Kanaoka teaches the display is configured to present at least one of a bird's-eye and a side view of the vehicle rendering. ([Par. 0027], “FIG. 6 shows a screen configuration example of an image displayed in the display 3 to be monitored. In the example of FIG. 6, for the image displayed in the display 3 to be monitored, an entire screen is divided into two left and right sides. A top view image can be displayed in a display area SA1of the screen left side, and any one of a front view image, a left side view image, a rear view image, and a right side view image can be displayed in a display area SA2 of the screen right side” wherein the “top view image” reads on the “bird’s-eye view”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Gomez-Mendoza and Li to incorporate the teaching of 

Regarding to claim 8, the combination of Gomez-Mendoza and Li teaches the system of claim 1.
Kanaoka further teaches wherein the activation event includes activation of at least one of an engine and a motor of the vehicle. ([Par. 0030], “it is presumed that a top view image is displayed for the first time after the ignition switch 4 is turned ON, masks M of a top view image are highlighted as a condition, and a highlighting method displays the masks M by yellow. In the image processing device2, a process of fetching a front view image, a left side view image, a rear view image, and a right side view image photographed by the on-vehicle cameras 1a to 1d to save the images, and forming a top view image from these images is executed in parallel with the process shown in FIG. 7”)

Regarding to claim 9, the combination of Gomez-Mendoza and Li teaches the system of claim 1.
Kanaoka further teaches further including a camera, and wherein the activation event includes activation of the camera. ([Par. 0028], “Upon reception of a reverse signal indicating setting of a shift position to reverse from the reverse position switch 7, the image selection unit 14 switches the image to be displayed in the display area SA2 of the screen right side to the rear view image irrespective of the aforementioned switching order” where this is interpreted as when the reverse signal is indicated, the rear camera is activated to show the rear view image)

Regarding to claim 10, the combination of Gomez-Mendoza, Li and Kanaoka teaches the system of claim 9.
Kanaoka further teaches wherein the display is a touchscreen and the controller activates the camera in response to receiving a request via the touchscreen. ([Par. 0027], “FIG. 6 shows a screen configuration example of an image displayed in the display 3 to be monitored. In the example of FIG. 6, for the image displayed in the display 3 to be monitored, an entire screen is divided into two left and right sides. A top view image can be displayed in a display area SA1of the screen left side, and any one of a front view image, a left side view image, a rear view image, and a right side view image can be displayed in a display area SA2 of the screen right side” wherein the screen right side can be selected to display any of the front view image, left side view image, rear view image, right side view image)

Regarding to claim 11, the combination of Gomez-Mendoza, Li and Kanaoka teaches the system of claim 9.
	Kanaoka further teaches wherein the camera is a rearview camera, and wherein the controller activates the rearview camera in response to detecting that a transmission of the vehicle is in reverse. ([Par. 0028], “Upon reception of a reverse signal indicating setting of a shift position to reverse from the reverse position switch 7, the image selection unit 14 switches the image to be displayed in the display area SA2 of the screen right side to the rear view image irrespective of the aforementioned switching order” where this is interpreted as when the reverse signal is indicated, the rear camera is activated to show the rear view image)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gomez-Mendoza and Li in view of Ramiah, Ramesh (Publication No. US 20200062117 A1; hereafter Ramiah).

Regarding to claim 12, the combination of Gomez-Mendoza and Li teaches the system of claim 1. 

wherein the activation event includes a passive-entry passive-start (PEPS) event.

	However, Ramiah teaches wherein the activation event includes a passive-entry passive-start (PEPS) event. ([Par. 0081], “the detected event can be when the vehicle is powered on (e.g., the ignition is started, vehicle electronics are powered on through turning the key to an accessory position), when the display is powered on, and/or when a user is detected as approaching the vehicle with a passive key (e.g., as detected using a passive entry passive start (PEPS) module). Other vehicle events can be used as well, such as when the vehicle receives a message from a remote facility”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Gomez-Mendoza and Li to incorporate the teaching of Ramiah. The modification would have been obvious because by considering the passive entry and passive start event as an activation event, it allows the process of generating the vehicle rendering to be more applicable to new vehicle’s model using PEPS. 
	

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gomez-Mendoza and Li in view of Murad et al. (Publication No. US 20200192362 A1; hereafter Murad).

Regarding to claim 14, the combination of Gomez-Mendoza and Li teaches the system of claim 1. 

The combination of Gomez-Mendoza and Li teaches to collect sensing data and present the vehicle rendering in response to an activation event as described in claim 1 above, but does not explicitly disclose further including an autonomy unit configured for park- assist, and wherein the activation event includes a park-assist event.

However, Murad teaches further including an autonomy unit configured for park- assist, and wherein the activation event includes a park-assist event. 
([0012], “the vehicle further includes an autonomous drive system. The parking assist controller is further configured to send instructions to the autonomous drive system to drive the vehicle through the calculated path”

[Par. 0015], “activating a camera to capture an image of an external ground surrounding of the vehicle when the calculated distance is less than a predetermined distance; and analyzing the image, by a parking assist controller, of the external surrounding of the vehicle to locate the source resonator relative to the vehicle's capture resonator and calculating an initial path to navigate the vehicle over the parking surface such that the capture resonator is aligned with the source resonator” where this is interpreted as when a remote parking request is detected, the parking assist controller will activate camera and sensor to capture the surrounding of the vehicle and to perform remote parking).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Gomez-Mendoza and Li to incorporate the teaching of Murad. The modification would have been obvious because by considering park-assist request as an activation event, it allows the process of generating the vehicle rendering to be more applicable to new vehicle’s model using remote park-assist function.

Claims 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gomez-Mendoza and Li in view of Schrepfer; Jörg (Publication No. US 20180253899 A1; hereafter Schrepfer).

Regarding to claim 17, the combination of Gomez-Mendoza and Li teaches the system of claim 1. 
The combination of Gomez-Mendoza and Li teaches to present the vehicle rendering of the vehicle and the coupled object as described in claim 1 above, but does not explicitly disclose wherein the object rendering includes a three- dimensional rendering, and wherein the controller is configured to generate the object rendering utilizing the sensing data.

However, Schrepfer teaches the object rendering includes a three- dimensional rendering, and wherein the controller is configured to generate the object rendering utilizing the sensing data. ([Par. 0007], “providing sensed environment images, that have objects, that are located in the environment of the vehicle, classifying the objects on the basis of object features in order to detect an object type of the particular object, inserting a three-dimensional data model corresponding to the detected object type of the object in order to generate a 3-D scene that shows the environment of the vehicle, and displaying the generated 3-D scene on the vehicle display.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Gomez-Mendoza and Li to incorporate the teaching of Schrepfer. The modification would have been obvious because by displaying a three-dimensional rendering, it allows driver to recognize a real appearance of the object. 

Regarding to claim 18, the combination of Gomez-Mendoza and Li teaches the system of claim 1. 
Schrepfer further teaches further including an onboard database of renderings, and wherein the controller is configured to retrieve the object rendering from the onboard database upon identifying the object based on the sensing data. ([Par. 0009], “the three-dimensional vehicle data model of the detected object type is read out from a data memory of the vehicle” wherein the “data memory” reads on the “onboard database of rendering”)

Regarding to claim 19, the combination of Gomez-Mendoza, Li and Schrepfer teaches the system of claim 18 
Schrepfer further teaches further including a second communication module configured to communicate with a remote server, and wherein the controller is configured to retrieve the object rendering from the remote server via the second communication module in response to determining that the onboard database does not include the object rendering. ([Par. 0013], “if a 3-D data model of the detected object type is not contained in the data memory of the vehicle, then the 3-D data model is downloaded via a wireless interface from the remote database”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668